Exhibit 10.25

AMENDMENT TO THE

CIRCUIT CITY STORES, INC. BENEFIT RESTORATION PLAN

The Circuit City Stores, Inc. Benefit Restoration Plan is hereby amended as
follows, effective as of February 29, 2008:

FIRST, Section 3.2, “Supplemental Benefit,” is amended by adding the following
new paragraph at the end thereof:

Notwithstanding any provisions of this Plan to the contrary, except as provided
in Section 3.5 with respect to imputed Benefit Service, neither Participants nor
Sustained Participants shall be credited with any Benefit Service for periods of
employment with the Company or Affiliated Company occurring after February 29,
2008.

SECOND, Section 3.4(b), “Maximum Benefit,” is amended by adding the following
new sentence at the end thereof:

Effective February 29, 2008, no further adjustments shall be made to the Maximum
Benefit under this Section 3.4(b) on and after March 1, 2008.